United States Natural Gas Fund, LP Exhibit 99.1 Monthly Account Statement For the Month Ended May 31, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 185,027,777 Unrealized Gain (Loss) on Market Value of Futures (48,753,590) Interest Income 221,292 ETF Transaction Fees 37,000 Total Income (Loss) $ 136,532,479 Expenses Investment Advisory Fee $ 775,850 Brokerage Commissions 828,853 Tax Reporting Fees 321,005 NYMEX License Fee 33,393 Audit Fees 13,589 SEC & FINRA Registration Expense 12,927 Non-interested Directors' Fees and Expenses 9,210 Legal Fees 5,842 Prepaid Insurance Expense 1,923 Total Expenses $ 2,002,592 Net Gain (Loss) $ 134,529,887 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 5/1/09 $ 1,178,556,468 Additions (86,800,000 Units) 1,278,217,912 Withdrawals (17,700,000 Units) (291,268,434) Net Gain (Loss) 134,529,887 Net Asset Value End of Period $ 2,300,035,833 Net Asset Value Per Unit (159,000,000 Units) $ 14.47 To the Limited Partners of United States Natural Gas Fund,
